 



Exhibit No. 10.4
CENTEX CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
DEFERRED COMPENSATION AGREEMENT
May ___, 2006 Award
          This Deferred Compensation Agreement (“Agreement”) is entered into as
of May ___, 2006, by and between ___(the “Participant”) and Centex Corporation
(the “Company”).
          WHEREAS, the Company has established the Centex Corporation Executive
Deferred Compensation Plan (which, as amended from time to time, is referred to
in this Agreement as the “Plan”), the purpose of which is to permit Eligible
Employees the option to defer receipt of cash compensation; and
          WHEREAS, the Plan’s Committee has determined that the Participant
should receive an award of non-qualified deferred cash compensation as more
fully described herein (“Deferred Cash Compensation”), subject to the terms and
conditions of this Agreement.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the Participant and the Company agree as follows:
SECTION 1. The Plan.
          The Plan is incorporated by reference and made a part of this
Agreement for all purposes. This Agreement and the Plan shall govern the rights
of the Participant and the Company with respect to the award of Deferred Cash
Compensation described below. In the event of any conflict between this
Agreement and the Plan, this Agreement will control. All capitalized terms used
herein, unless otherwise defined, have the meaning ascribed to such terms in the
Plan.
SECTION 2. Amount of Award.
          The Participant is hereby awarded Deferred Cash Compensation from the
Company in the amount of $___in accordance with the terms of this Agreement and
the Plan. The Deferred Cash Compensation shall vest as provided in this
Agreement.
SECTION 3. Terms of Award.
     3.1. Account. The Committee shall cause an Account to be kept in the name
of the Participant (or, in the event of the Participant’s death, his or her
Beneficiary) which shall reflect the amount awarded pursuant to Section 2 on the
effective date of this Agreement and the value of any portion of the Deferred
Cash Compensation that has vested pursuant to Section 3.4 that is payable to the
Participant or Beneficiary under the Plan. The obligation to pay to the
Participant the Deferred Cash Compensation, with the interest provided for in
this Agreement, shall be carried on the books of the Company as an unsecured
debt in an Account.
          The Participant acknowledges and agrees that nothing in this Agreement
shall be deemed to create a trust of any nature or kind or create any fiduciary
relationship. Neither the Participant, his or her estate or personal
representative(s), nor his or her Beneficiary shall have any right, title or
interest in or to any funds in the Account, which is established by the Company
merely for the purpose of

 



--------------------------------------------------------------------------------



 



recording such unsecured contractual obligation. Until and except to the extent
that Deferred Cash Compensation hereunder is vested or paid to the Participant
or his or her Beneficiary, the interest of the Participant or the Beneficiary is
contingent only and is subject to forfeiture as provided in Section 3.4 below.
All funds in the Account, if any, shall continue to be part of the general funds
of the Company, and title to and beneficial ownership of any assets, whether
cash or investments, which the Company may, in its sole discretion, set aside or
earmark to meet its obligations hereunder shall at all times remain in the
Company until paid to the Participant. Neither the Participant nor any
Beneficiary shall under any circumstances acquire any property interest in any
specific assets of the Company.
     3.2. Beneficiary. The Participant may designate a Beneficiary in accordance
with the Plan.
     3.3. Interest. The Deferred Cash Compensation shall be credited with
interest, compounded monthly, as of May 31, 2006 and each month thereafter until
the Deferred Cash Compensation, as well as any interest earned and credited to
the Account, shall have been distributed in accordance with the Plan and this
Agreement. Appropriate pro-ration shall be made for part year interest credits.
The rate of interest credited from time to time pursuant to this paragraph shall
be the Weighted Average Cost of Funds in effect as of the date of such credit.
     3.4. Vesting. The Participant’s contingent right to receive the Deferred
Cash Compensation (and any interest accrued thereto) shall vest on the dates and
in the percentages described below. Other than as provided in the Plan, the
Participant must be an Employee of the Company in good standing as of the
applicable vesting date. The foregoing to the contrary notwithstanding, the
Participant shall be fully vested in all amounts in his or her Account,
regardless of the vesting schedule below or his or her standing with the
Company, as of the date of his or her termination of employment due to his or
her death or Disability (or as he or she may otherwise be entitled under the
Plan).
          The Deferred Cash Compensation shall vest in installments such that it
is fully vested as of March 31, 2009, as follows:

              Vesting Percentage of Vesting Dates   Deferred Cash Compensation
 
       
March 31, 2007
    33.33 %
March 31, 2008
    33.33 %
March 31, 2009
    33.34 %
 
       
 
    100.00 %

     3.5. Timing and Form of Distribution. If the Participant timely elected and
returned to the Company a properly completed election form, as prescribed by the
Committee (an “Election Form”), the Participant’s vested Deferred Cash
Compensation shall be distributed pursuant to the Election Form, subject to such
terms and conditions set forth in such form. If the Participant failed to timely
elect and return or properly complete an Election Form, the Participant’s
Deferred Cash Compensation (and any interest credited thereto) will be
distributed in a lump sum in cash, to the extent vested, on or as soon as
administratively practicable after the first to occur of (i) the date of the
Participant’s termination of employment for any reason or (ii) December 31st,
2013 (the 7th year after the year in which this Agreement is entered into by the
Company and the Participant). The foregoing notwithstanding, if the Participant
is a “key employee” for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”), payment of his or her Deferred Cash Compensation (and any
interest credited thereto) due to termination of employment for any reason
(other than death) will be delayed until at least six months after such
Participant’s termination date.

 



--------------------------------------------------------------------------------



 



          The Participant agrees that the Deferred Cash Compensation will be
paid out only to the extent that it has vested in accordance with this Agreement
and the Plan. Any unvested portion of the Deferred Cash Compensation shall be
forfeited and terminate automatically upon termination of employment of the
Participant for any reason (other than death or Disability as described in
Section 3.4 above), unless otherwise provided in the Plan.
     3.6. Tax Withholding. The Participant agrees that the Company may take
whatever steps the Company, in its sole discretion, deems appropriate or
necessary to satisfy the Company’s state and federal income tax, social
security, Medicare, and other tax withholding obligations arising out of the
award.
SECTION 4. General Provisions.
     4.1. This Agreement and the Plan express the entire agreement of the
parties as to the Deferred Cash Compensation Award described herein, and all
promises, representations, understandings, arrangements and prior agreements are
merged herein and superseded hereby. The foregoing notwithstanding, this
Agreement shall be interpreted, and such Deferred Cash Compensation shall in all
events be deferred and paid, in a manner consistent with Section 409A. The
Company reserves the right, exercisable in its sole discretion, to amend the
Plan, this Agreement and the Participant’s Election Form (without Participant’s
consent) in order to accomplish such result.
     4.2. If any of the provisions of this Agreement should be held to be
invalid, the remainder of this Agreement shall not be affected thereby.
     4.3. This Agreement and the Plan shall be governed by and construed in
accordance with ERISA, and to the extent not preempted thereby, the laws of the
State of Texas.
          IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement as of the day and year first written above.

          PARTICIPANT
 
       
 
       
 
       
 
             
 
        CENTEX CORPORATION
 
       
 
       
By:
       
 
       
 
      Date of Signature

 